Title: To George Washington from Edmund Randolph, 1 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia March 1. 1794.
          
          I made the informal communication to Mr Jaudenes. He expressed himself to be satisfied
            with the exertions of the general government; tho’ he questioned, whether the governor
            of Kentucky has done, what he was commanded by the President to do.
          Mr Fauchet also was extremely frank in disavowing his predecessor’s conduct. He says,
            that he will conform to any thing, which shall be prescribed to him by the United
            States; and at 6 o’clock this evening he is to meet me again at my house.
          The papers, which Colo. Smith delivered to you, fall within the arrangement of the vexations and spoliations, in which I am now employed. As soon as I
            can see him, I will explain the affair to him. I have the honor,
            sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        